Order entered September 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00777-CV

  IN RE 2999TC ACQUISITIONS, LLC F/K/A MO 2999TC, LLC, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-05864

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Before the Court is relator’s August 28, 2020 petition for writ of injunction;

the amended response from real parties in interest HNGH Turtle Creek, LLC,

Vipin Nambiar, Williams L. Hutchinson, and HN Green Hollow Capital Partners,

LLC; and relator’s reply. We request a response, if any, from the other real parties

in interest and respondent by September 14, 2020.


                                             /s/    BILL WHITEHILL
                                                    JUSTICE